616 So. 2d 26 (1993)
James Allen PERKOWSKI, Petitioner,
v.
STATE of Florida, Respondent.
No. 80579.
Supreme Court of Florida.
March 25, 1993.
*27 Richard L. Jorandby, Public Defender and Louis G. Carres, Asst. Public Defender, West Palm Beach, for petitioner.
Robert A. Butterworth, Atty. Gen., Joan Fowler, Bureau Chief and Melvina Racey Flaherty, Asst. Atty. Gen., West Palm Beach, for respondent.
PER CURIAM.
Pursuant to jurisdiction granted under article V, section 3(b)(4), Florida Constitution, we review Perkowski v. State, 605 So. 2d 498, 500 (Fla. 4th DCA 1992), because the district court certified the following question to be one of great public importance:
IS HABITUAL OFFENDER CLASSIFICATION PERMITTED WHERE THE PREDICATE OFFENSE FOR WHICH APPELLANT WAS PREVIOUSLY CONVICTED OCCURRED SUBSEQUENT TO THE COMMISSION OF THE SUBJECT OFFENSE?
We answer in the affirmative upon the rationale expressed in the opinion under review and adopt it as our own.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.